United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 12-3650
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

            Maurice Jabbar White

   lllllllllllllllllllll Defendant - Appellant
      ___________________________

             No. 12-3891
     ___________________________

          United States of America

     lllllllllllllllllllll Plaintiff - Appellee

                        v.

           Lendale Henry Thomas

   lllllllllllllllllllll Defendant - Appellant
                   ____________

  Appeal from United States District Court
   for the District of Minnesota - St. Paul
               ____________
                             Submitted: June 10, 2013
                               Filed: July 1, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BEAM, and BYE, Circuit Judges.
                           ____________


PER CURIAM.

     Lendale Henry Thomas and Maurice Jabbar White appeal the denial of their
motions to reduce their sentences. We affirm.

       Thomas and White were members of the criminal “Rolling 30s Bloods”
(“RTB”) street gang.1 The RTB sold drugs in South Minneapolis twenty-four hours
a day, seven days a week, between 1992 and 2007, distributing at least 50 kilograms
of cocaine base during that time.

       In 2007, the government charged Thomas, White, and ten other co-defendants
with conspiracy to possess with intent to distribute 50 grams or more of cocaine base
in violation of 21 U.S.C. §§ 846 and 841(a)(1). Thomas and White entered into
separate plea agreements in which each admitted to conspiring to distribute between
1.5 and 4.5 kilograms of cocaine base, which corresponded at the time to a base
offense level of 36. The district court2 sentenced White to 152 months and Thomas
to 195 months of incarceration.


      1
      White was a member of the RTB from 1991 to 2005. Thomas was a member
from 1991 to 2007.
      2
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-
       In 2010, the United States Sentencing Guidelines (U.S.S.G.) applicable to
cocaine base were amended such that the range of 1.5 to 4.5 kilograms now spans two
offense levels. Under the amendment, being responsible for between 840 grams and
2.8 kilograms of cocaine base corresponds to a base offense level of 34. U.S.S.G.
§ 2D1.1(c)(2). Also, being responsible for 2.8 to 8.4 kilograms corresponds to a base
offense level of 36. Id. § 2D1.1(c)(3).

      Thomas and White each moved for a reduction of their respective sentences
pursuant to 18 U.S.C. § 3582(c), asserting their appropriate base offense level would
now be 34 because of each having been responsible for less than 2.8 kilograms of
cocaine base. Based in part on findings of fact made after the trial of one of their
co-defendants, the district court determined Thomas and White had each been
responsible for more than 2.8 kilograms of cocaine base and denied the motions.
They each appealed.

       On appeal, Thomas and White contend the district court erred in relying on the
findings from their co-defendant’s trial. “At sentencing, a district court ‘may consider
relevant information without regard to its admissibility under the rules of evidence
applicable at trial, provided that the information has sufficient indicia of reliability
to support its probable accuracy.’”• United States v. Woods, 596 F.3d 445, 447-48
(8th Cir. 2010) (quoting U.S.S.G. § 6A1.3(a)). Whether “evidence is sufficiently
reliable to support a sentencing decision depends on the facts of the particular case,
and is committed to the sound discretion of the district court.”• Id. at 48 (quoting
United States v. Cassidy, 6 F.3d 554, 557 (8th Cir. 1993)). We find nothing in the
record to indicate the district court abused its discretion in considering the findings
of fact from the co-defendant’s trial.

      Thomas and White further contend the district court erred in finding each of
them responsible for more than 2.8 kilograms of cocaine base. Reviewing the
determination of drug quantity for clear error, United States v. Gonzalez-Rodriguez,

                                          -3-
239 F.3d 948, 953 (8th Cir. 2001), we find none. The drug quantity attributable to
a conspirator includes amounts which are reasonably foreseeable actions of other
co-conspirators in furtherance of the conspiracy. U.S.S.G. § 1B1.3. Thomas and
White were members of the RTB for over a decade during the period of around-the-
clock drug sales in which its members distributed more than 50 kilograms of cocaine
base. The district court did not clearly err in finding it was reasonably foreseeable
that members of the RTB would possess at least 2.8 kilograms of cocaine base in
furtherance of the conspiracy.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-